Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 11/30/2020.  Currently, claims 1-17 are pending.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because the specification lacks section headings.

Drawings
The drawings are objected to because figures 1-7 do not contain explanatory labels for the reference numbers used to identify the individual components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Claim Objections
Claims 1-17 are objected to because of the following informalities:
Claim 1, line 1, recites “Monitoring unit”. However, it would be clearer if the claim recites "A monitoring unit", instead.
The dependent claims 2-15 are objected to because the preamble of those claims has potential antecedent basis issues. For example, claim 2 recites “Monitoring unit”, however, it would be clearer if these claims recite “The monitoring unit”, instead.

Similarly, claim 17, line 1, recites “Method for monitoring a linear asset”, however, it would be clearer if this claim recites “The method for monitoring the linear asset”, instead.
Claim 2 recites “according to the preceding claim”, however, it would be clearer if this claim recites “according to claim 1”, instead.
In claim 14, line 4, the claimed limitation “the spare section” should be corrected to “the at least one spare section” to correspond with the at least one spare section set forth in line 2 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a processing unit" (place holder) which is configured to "receive a data signal" (function) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11, 14-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the preamble “according to the preceding claim”. This is unclear to the examiner which claim (claim 1 or claim 2) is the preceding claim.  For the purposes of examination, claim 3 is read as “The monitoring unit according to claim 2”.
Claim 14 recites the preamble “according to the preceding claim”. This is unclear to the examiner which claim (claims 1-12) is the preceding claim. For the purposes of examination, claim 14 is read as “The monitoring unit according to claim 1”.
Claim 3, line 4, recites "and/or".  This is unclear as the "and/or" may be interpreted in different ways.
Claim 3, lines 6-7; claim 6, lines 2-3, recite the limitations, “the acoustic frequency response function”, “the environment”. There is insufficient antecedent basis for these limitations in the claims.
Claim 5, lines 2-3, recites the limitation, “the distance”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 2, recites the limitation, “the current position”. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitations, “distance” in line 5, “the acoustic frequency response function” and “the environment” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (WO 2013/114135) in view of Englund (US 2019/0197846) or Cole (US 2018/0354534).
As per claim 1, Hill teaches a monitoring unit for monitoring a linear asset (page 1, lines 3-5; page 13, lines 4 and 34-36; figure 1; the DAS sensor, monitoring an area of interest such as a railway; the invention relating to monitoring of transport networks, for example road or rail networks), the monitoring unit comprising:
a connection to a data output of a distributed sensor arranged along the linear asset, where the linear asset has a length which is different from the length of the distributed sensor (page 13, lines 19-36; page 21, lines 3-11; figure 1; the sensing fibre 104 connected to an interrogator 106, whose output is passed to a signal processor 108; an unmodified length of standard optical fibre being used; the fibre optic cable may generally run [...] along linear structures, but additional cable length can be provided in some areas; in some sections (of) the rail track [...] a length of x metres of track may be provided with x+y meters of cables), and
a processing unit which is configured to receive a data signal provided by the distributed sensor (page 13, lines 19-25; figure 1; the signal processor 108), to apply a transfer function to evaluate the data signal and to provide a tracking output signal (page 15, lines 31-32 implicit in the unit providing a series of contiguous acoustic sensing channels along the path of the track), wherein
evaluating the data signal comprises running an evaluation algorithm (page 14, lines 21-28; page 16, lines 11-14; figures 1 and 3; the signal processor 108 [...] demodulates the returned signal [...] (and) may also apply a phase unwrap algorithm  the "tracking output signal" being the detected acoustic intensity against channel of the DAS sensor),
the transfer function is applied to the data signal or to the evaluation
algorithm (page 15, lines 31-36; page 21, lines 3-11; figure 2; the transfer function allowing a series of contiguous acoustic sensing channels along the path of the track, being analysed to determine the exact|...] location and the speed [...] (of) a train 205 in motion along the track 204, even in some sections (of) the rail track [...] (where) a length of x metres of track may be provided with x+y meters of cables).
	Hill does not explicitly teach normalizing the data signal. However, Englund teaches normalizing the data signal (paras 0062, 0063: Inferred position from sensing portions of the fibre relevant to the track are calibrated (“normalised”) because of length of the fibre vs. asset, e.g. due to presence of fibre loops). Cole also teaches normalizing the data signal (paras 0087, 0132: position of the relevant sensing portions of the fibre are calibrated ("normalised") relevant to the track). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hill with those of Englund or Cole in order to improve the accuracy of the monitoring of the linear asset.

	As per claim 2, Englund teaches wherein the transfer function comprises normalization factors for normalizing the data signal or the evaluation algorithm (paras 0064-0066, TABLE 1).

Englund teaches wherein the normalisation factors of the transfer function are determined in such a way that by applying the transfer function, the data signal or the evaluation algorithm is normalised with respect to the length of the linear asset, and/or the normalisation factors of the transfer function are determined in such a way that by applying the transfer function, the data signal or the evaluation algorithm is normalised with respect to the acoustic frequency response function of the environment of the linear assets (paras 0062-0063, (calibration of "the length of the linear asset"); para 0019, the acoustic tranfer function of the surroundings (calibration of "the acoustic frequency response function of the environment of the linear asset").

	As per claim 5, Cole teaches wherein by applying the transfer function the data signal is normalised with respect to the distance between the linear asset and the distributed sensor (para 0087, implicit in that optical fibre may not run parallel to the track and it is necessary to calibrate [... its] position [...] relevant to the track).

	As per claim 7-8, Hill teaches wherein the distributed sensor is a distributed acoustic sensor and wherein the distributed sensor comprises an optical fibres and the data signal is a backscattered signal of an input signal which is provided to the optical fibres (page 3, line 30 through page 4, line 16).

Hill teaches wherein the tracking output signal comprises information about noise along the linear asset (page 16, lines 5-14, the "tracking output signal" being the detected acoustic intensity).

As per claim 10, Hill teaches wherein the linear asset is one of a railway track, a pipeline, a road or a fence (page 1, lines 3-5, the monitoring of transport networks, for example road or rail networks).

As per claim 11, Hill teaches wherein the processing unit is capable of providing the current position of an object moving along the linear asset (page 15, lines 31-36).

As per claim 12, Hill teaches wherein the data signal comprises position information which relates to positions along the distributed sensor and the tracking output signal comprises normalised position information which relates to positions along the linear asset (figure 3, page 14, lines 25-26, page 16, lines 8-14: the backscattered light from various sections of the optical fibre being monitored, that is, the data signal being related to positions along the optical fibre; the detected acoustic intensity - the "tracking output signal" – being relatively high in the sensing portions of fibre adjacent the current position of the train and the position of the train can thus be generally determined by detecting [...] high intensity, that is, the "tracking output signal" being related to positions along the railroad).

As per claim 13, 15, Hill teaches wherein the data signal comprises an array of amplitude values where each amplitude value relates to one position along the distributed sensor (page 14, line 30-page 15, line 6; page 16, lines 8-14; figure 3: the looking at the intensity of ... the returns from the sensing portions of fibre; the array of values corresponding to the plurality of independent acoustic channels).

As per claim 14, Hill teaches wherein the distributed sensors comprises at least one spare section and wherein normalizing the data signal with respect to the length of the linear asset comprises discarding the amplitude values which relate to the spare sections of the distributed sensors (page 21, lines 11-22).

As per claim 16-17, the claims disclose similar features as of claims 1 and 3-4, and are rejected based on the same basis as claims 1 and 3-4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454